Citation Nr: 1508532	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  07-36 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to increased initial ratings for service-connected lumbosacral strain with degenerative disease with L4-L5 disc protrusion and radiculopathy, rated as 10 percent disabling prior to June 9, 2010, as 20 percent disabling as of June 9, 2010, and as 40 percent disabling as of November 13, 2013.  

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to September 2006 and from November 2007 to December 2008 with additional Army National Guard service through 2012.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that granted service connection for the back disability and awarded a 10 percent rating effective from September 2006.  The Veteran disagreed with the initial 10 percent rating assigned.  A September 2010 rating decision granted an increased rating to 20 percent effective from June 9, 2010.  

In May 2011 the Veteran failed to report for a scheduled hearing before a Veterans Law Judge.  To the Board's knowledge, the Veteran has offered no explanation as to why he was unable to appear and he has since made no request for another hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2014). 

The Veteran's claim was remanded by the Board in November 2011 and again in November 2013.  In a January 2014 rating decision, the Appeals Management Center (AMC) granted an increased rating for this disability effective from November 13, 2013.  As this does not represent a complete grant of the issue on appeal, the matter has been returned to the Board for appellate review.  See AB v. Brown, 6 Vet. App. 35 (1993).  The January 2014 rating decision also granted service connection and a 20 percent rating for right lower extremity radiculopathy related to the low back disability effective from November 13, 2013.  The Veteran has not disagreed with the award as to the right lower extremity.  Therefore, the issue is not on appeal.  

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  As will be discussed in greater detail below, during the pendency of the appeal, the matter of unemployability has been raised.  The TDIU claim has been recognized as part and parcel of the increased rating appeal and is before the Board.

The issue of entitlement to TDIU is addressed in the REMAND section below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  For the period prior to June 10, 2010, lumbosacral strain with degenerative disease with L4-L5 disc protrusion and radiculopathy was manifested by lumbosacral flexion to 70 degrees with combined range of motion of 265 degrees with pain reported; there is no objective evidence of forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis nor is there favorable ankylosis of the entire thoracolumbar spine or incapacitating episodes of intervertebral disc syndrome having a total duration of at least two weeks, but less than four weeks during the past 12 months.  

2.  For the period from June 10, 2010, lumbosacral strain with degenerative disease with L4-L5 disc protrusion and radiculopathy is manifested by at least 4 but less than 6 incapacitating episodes of intervertebral disc syndrome in a 12 month period; there is no objective evidence of unfavorable ankylosis of the entire thoracolumbar spine. 

3.  There are no associated objective neurologic abnormalities prior to November 13, 2013; thereafter, there are no associated objective neurologic abnormalities other than right lower extremity radiculopathy.  


CONCLUSIONS OF LAW

1.  For the period prior to June 10, 2010, the criteria for an evaluation in excess of 10 percent for chronic lumbar strain with DJD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2014).

2.  For the period from June 10, 2010, the criteria for a 40 percent rating for chronic lumbar strain with DJD have been met.  38 U.S.C.A. § 1155 (West 14; 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. 

A November 2006 letter explained the evidence necessary to support higher ratings and advised the Veteran as to the manner in which VA determines disability ratings and effective dates.  The Veteran was invited to submit or identify pertinent evidence.  He was advised of the allocation of responsibilities between himself and VA.  An additional letter was sent in January 2010 informing him as to specific criteria under which his service connected lumbosacral disability is evaluated.  

The Board finds that the content of the initial November 2006 notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim. 

With respect to VA's duty to assist, the Board notes that VA and private medical records have been associated with the claims file.  The Veteran was afforded VA examinations.  The Board finds that the examinations are adequate in that the examiners reviewed the Veteran's pertinent history, interviewed the Veteran, and conducted physical examinations prior to rendering their conclusions.  The Veteran has not identified and authorized the release of any additional non-VA records pertinent to this claim.  The Veteran was afforded VA examinations which collectively provide sufficient information concerning the claimed disability for the Board to render an informed determination.  In November 2013, the VA requested that the Veteran provide a release to obtain the records from the physician who conducted his January 2011 back surgery.  It does not appear that this was returned by the Veteran.  The Board concludes that the VA has sufficiently assisted the Veteran as to this aspect of the claim.  

Neither the appellant nor his representative has identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that the agency of original jurisdiction has complied with the duty to assist requirements of the VCAA and the implementing regulations. 

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.  A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  The Board has concluded that the disability warrants staged ratings as set forth below.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. §4.7.

The general rating formula for disease and injures of the spine, specifically, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, provides as follows:

A 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

A 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating for unfavorable ankylosis of the entire spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243 (2014). 

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis has also been defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996). 

Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  Note 1 states to evaluate any associated objective neurologic abnormalities. . . separately, under an appropriate diagnostic code.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  For the purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243 (2014).

Service treatment records note treatment of low back pain in August 2005.  MRI at that time revealed a finding of mild degenerative disc disease and a large schmorl's node in the anterior superior aspect of the L5 vertebral body as well as a small right paracentral disc protrusion with some mass effect on the thecal sac present posteriorly at this level.  

A report of VA general medical examination in December 2006 revealed a diagnosis of lumbosacral strain.  Range of motion of the thoracolumbar spine was forward flexion of 70 degrees, extension of 35 degrees, right lateral flexion of 35 degrees, left lateral flexion of 35 degrees, right lateral rotation of 45 degrees and left lateral rotation of 45 degrees.  With repetitive movement no additional loss of motion was evident.  The combined range of motion of the lumbar spine was 265 degrees.  No localized swelling was evident at the time of examination.  Gait and posture were normal.  The motor and sensory examinations were within normal limits.  No current diagnosis of radiculopathy was given.  There was no x-ray evidence of arthritis reported and it was noted that the lumbosacral study was normal including with smooth lumbar lordotic curve present.  Incapacitating episodes associated with lumbosacral strain were not shown by the medical evidence during the past year.  The Veteran was currently employed.  

Subsequent VA treatment records dated from October 2007 through 2009 show complaints of chronic low back pain and reflect that the Veteran was prescribed several medications for pain and muscle spasms.  Nonetheless, he failed to report for an October 2009 examination to assess the current symptoms of low back disability.  

Records from the Veteran's private treating osteopath, R.J. K., DO, note a May 2009 MRI showing disc degeneration at L4/L5 as well as disc protrusion.  A treatment note dated March 2010 noted the Veteran's lumbar strain suffered in service had advanced the degenerative disc condition and bulging disc at L4/L5 shown on MRI.  It was noted that he was using Percocet for pain.  Dr. K. stated that the Veteran had a great deal of difficulty at work.  Dr. K. stated that the Veteran had had over 6 weeks of incapacitating episodes and stated that his condition would worsen over time.  

In June 2010, the Veteran underwent VA examination for assessment of the low back disability wherein he reported decreased motion, stiffness, pain, and spasms, as well as numbness and foot weakness.  He stated that the pain had become progressively worse.  He was taking Percocet and seeing a chiropractor monthly.  His response to treatment was reportedly poor.  He described the back pain as constant and moderate in degree and reported the pain radiated to his lower extremities.  He reported fatigue, weakness, stiffness, spasm, pain and decreased motion.  Severe flare ups were reported two to three times weekly, for which he stretched and took Percocet.  He stated he could not work during the flare-ups and would call-off from work.  

Upon examination there was no evidence of spasm, atrophy or guarding.  Posture and gait were normal and there was no spinal curve abnormality.  There was pain with motion, tenderness and weakness noted.  There was no muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Range of motion of the thoracolumbar spine was forward flexion 0 to 55 degrees and 0 to 60 degrees upon repetition, left lateral flexion 0 to 15 degrees, right lateral flexion 0 to 10 degrees, left lateral rotation 0 to 15 degrees and right lateral rotation 0 to 12 degrees and 0 to 15 degrees upon repetition.  Lasegue's sign was negative.  X-rays were unremarkable.  The examiner diagnosed lumbosacral spine degenerative disc disease with L4 L5 disc protrusion resulting in thecal sac impingement and radiculopathy.  

It was noted that the Veteran was a corrections officer full time and had lost about 3 weeks this year due to back pain and flare-ups.  The examiner stated there had been no incapacitating episodes in of spine disease.  

Army National Guard (ANG) records reveal that the Veteran had back surgery in January 2011.  A February 2012 ANG record notes that the Veteran reported that his back condition had worsened.  

Additional private treatment records from K. in August 2011 indicate that the Veteran had limited range of motion, had back spasm and took Percocet for pain.  A February 10, 2012, note reflects that the Veteran could not do pushups or run due to surgery; physical therapy and monthly doctor's appointments continue.  

VA treatment records dated through November 2013 show on-going evaluation and treatment for multiple medical conditions including low back pain.  

The Veteran underwent VA examination for this disability in November 2013.  The VA Back (Thoracolumbar Spine) Conditions, Disability Benefits Questionnaire reflects no flare-ups that impact the function of the spine.  The Veteran reported that since last exam his back was unchanged but he notes it varies, some days worse than others pain wise.  He noted radiculopathy of the right lower extremity.  He noted chiropractic treatment was variably effective and tens unit was transiently effective.  He stated that Vicodin was effective.  There was no loss of bowel or bladder changes.  The medical examiner noted no flare-ups that impact the function of the spine.  The range of motion was flexion to 45 degrees, extension to 20 degrees, right lateral flexion to 30 degrees, left lateral flexion to 25 degrees, right lateral rotation to 30 degrees and left lateral rotation to 30 degrees.  The Veteran was able to perform repetitive testing with 3 repetitions.  The Veteran denied flare-ups but reported additional 50% loss in range of motion due to incoordination, weakened movement and fatigability.  There was pain on movement with interference with sitting, standing and or weight bearing.  There was no localized tenderness or pain.  There was no muscle spasm resulting in abnormal gait or abnormal spinal contour.  Muscle testing was 5/5.  The sensory examination was normal.  The straight leg testing was positive.  There was right lower extremity radiculopathy that was indicated as moderate in severity.  There was no ankylosis of the spine.  The examiner noted a diagnosis of intervertebral disc syndrome with incapacitating episodes with a total duration of at least four weeks but less than six weeks during the past 12 months.  There is no arthritis shown on the x-ray.  

Upon review of the entire record, the Board first notes that the Veteran does not manifest the criteria for a rating in excess of 40 percent rating at any time relevant to this claim.  Specifically, he has not been noted to have ankylosis of either the thoracolumbar or the entire spine.  As to whether he has had 6 weeks or more of incapacitating episodes in a 12 month period during the time relevant to the appeal, the Board finds that he has not.  The Board notes that the March 2010 statement from Dr. K. does not indicate that he had 6 weeks of such episodes in a 12 month period.  Also, contemporaneous medical evidence, namely the June 2010 VA examination report, specifically notes no incapacitating episodes, and treatment records do not support a finding of 6 weeks of incapacitating episodes in any 12 month period.  Moreover, the November 2013 examination report notes 4 weeks of incapacitating episodes in a 12 month period.  Therefore, the Board concludes that the preponderance of the evidence is against a finding that the criteria for a 60 percent rating are not met any time as to this claim.  

For the period prior to June 9, 2010, the Veteran's thoracolumbar spine disability is rated as 10 percent disabling.  A 20 percent evaluation requires evidence demonstrating forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires evidence demonstrating forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Notably, none of these criteria are shown in any of the records prior to June 9, 2010.  The December 2006 VA examination reflects no such limitations or symptoms and even Dr. K.'s March 2010 note does not specifically cite to criteria in excess of that productive of a 10 percent rating.  Thus, the Board finds that prior to June 9, 2010, a rating in excess of 10 percent is not applicable. 

However, the Board finds that the evidence is in equipoise as to whether a 40 percent rating is warranted for the period beginning June 10, 2010.  In this regard, the Board notes that the complaints as to the manifestations of the low back disability have been fairly uniform in essence following the June 2010 VA examination.  By that, the Board means that the treatment records and complaints asserted by the Veteran are generally consistent with the findings noted on the November 2013 examination starting the day after the June 9, 2010, examination.  During the November 2013 examination, it was confirmed that the Veteran had at least 4 weeks but less than 6 weeks of incapacitating episodes in the last 12 months for his back disability.  Therefore, finding the evidence in equipoise as to this matter, the Board finds that a 40 percent rating is warranted effective June 10, 2010, the day following the June 2010 examination.  

Finally, the Board notes that there are no associated objective neurologic abnormalities prior to the November 13, 2013, examination; thereafter, there are no associated objective neurologic abnormalities other than the already service-connected right lower extremity radiculopathy.  Consequently, the Board does not find that a separate evaluation is warranted for any other associated objective neurologic abnormalities.  

Extraschedular Consideration

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veterans entitled to an extraschedular rating.  First, the 

Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected disabilities.  The medical evidence fails to demonstrate, at any time during the appellate period, musculoskeletal or neurological symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disabilities is specifically contemplated under the appropriate rating criteria for lumbosacral spine and neurological disabilities.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  In short, the evidence does not support the proposition that the Veteran's service connected disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under  38 C.F.R. § 3.321(b)(1) (2014).



ORDER

Prior to June 10, 2010, a rating in excess of 10 percent for lumbosacral strain with degenerative disease with L4-L5 disc protrusion and radiculopathy is denied.  

From June 10, 2010, a 40 percent rating, and no higher, is granted for lumbosacral strain with degenerative disease with L4-L5 disc protrusion and radiculopathy, effective from June 10, 2010; a rating in excess of 40 percent is denied.  


REMAND

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In a March 2010 statement, the Veteran's private doctor asserted that the Veteran had great difficulty at work due to the low back disability.  During his June 2010 VA examination, the Veteran stated that he missed at least 3 weeks in the past year due to his low back disability.  The issue of a TDIU has therefore been raised and is before the Board.  This aspect of the claim must be developed.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2.  Complete any development required to adjudicate the Veteran's claim of TDIU, to include that required to assess the functional impairment caused by his service-connected disabilities.

3.  Ensure completion of the foregoing and any other development deemed necessary, then adjudicate the claim.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


